            Case 3:17-cv-01926-JR       Document 52       Filed 07/26/19     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



KIMBERLY HOCKIN,                                      Case No. 3:17-cv-1926-JR

                Plaintiff,                            ORDER

       v.

UNITED STATES OF AMERICA,

                Defendant.


Michael H. Simon, District Judge.

       The parties are directed to provide their answers to the following question:

       If, after Plaintiff received the Commissioner’s final determination letter dated December

17, 2014 on her 6015(f) innocent spouse claim, she had filed a timely petition in the U.S. Tax

Court and then subsequently filed in U.S. District Court her refund claim based on the alleged

lack of signature, could Plaintiff have transferred her innocent spouse claim to U.S. District

Court? If not, why not? If so, would the U.S. District Court then have had jurisdiction to consider

Plaintiff’s innocent spouse claim alongside her refund claim? If so, why isn’t Plaintiff’s failure to

file a timely petition in U.S. Tax Court excusable neglect of an administrative technicality?




PAGE 1 – ORDER
         Case 3:17-cv-01926-JR         Document 52       Filed 07/26/19     Page 2 of 2




       Each party shall file their answer to these questions by August 6, 2019. A party’s answer

shall not be longer than five pages. If a party wishes to respond, a response of no more than five

pages may be filed no later than August 13, 2019.

       IT IS SO ORDERED.

       DATED this 26th day of July, 2019.


                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 2 – ORDER
